TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00682-CV




                       In re Fry Sons Ranch, Inc. and James Andy Fry




                     ORIGINAL PROCEEDING FROM BURNET COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

order granting right of partition. Having reviewed the petition and the record provided, we deny

the petition for writ of mandamus and the motion for temporary relief. See Tex. R. App.

P. 52.8(a); see also Griffin v. Wolfe, 610 S.W.2d 466, 466-67 (Tex. 1980) (per curiam) (“A

partition case, unlike other proceedings, has two final judgments, and the first one is appealable

as a final judgment.”); Yturria v. Kimbro, 921 S.W.2d 338, 342 (Tex. App.—Corpus Christi

1996, no writ) (“The trial court’s initial decree determining partitionability and appointing

commissioners, although often referred to as an interlocutory decree, is a final and appealable

order which is conclusive of all matters decreed within it.”).
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: October 3, 2019




                                               2